                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  RAUL MENDEZ,
                                                Case No. 1:19-cv-00507-DCN
         Plaintiff,
                                                MEMORANDUM DECISION AND
         v.                                     ORDER

  MOONRIDGE NEIGHBORHOOD
  ASSOCIATION, INC.;
  DEVELOPMENT SERVICES, INC.;
  SHELLI DAYLONG; STEPHANIE
  CHAMBERLAIN; SHURI URQUIDI,
  and any other agencies and employees of
  DEVELOPMENT SERVICES, INC.;
  JOHN HOXSEY, as an individual and
  any other past and present board
  members of the MOONRIDGE
  NEIGHBORHOOD ASSOCIATION,

         Defendants.


                                 I. INTRODUCTION

       Pending before the Court is Plaintiff Raul Mendez’s Complaint (Dkt. 2) and

Application for Leave to Proceed in Forma Pauperis (Dkt. 1). Pursuant to 28 U.S.C. §1915,

the Court must review Mendez’s request to determine whether he is entitled to proceed in

forma pauperis—which permits civil litigants to proceed without prepayment of the filing

fee or to pay the filing fee over time. Rice v. City of Boise City, No. 1:13-CV-00441-CWD,

2013 WL 6385657, at *1 (D. Idaho Dec. 6, 2013). Because he is filing to proceed in forma

pauperis, the Court must also undertake an initial review of Mendez’s Complaint to ensure

it meets the minimum required standards.


MEMORANDUM DECISION AND ORDER - 1
       For the reasons explained below, the Court will GRANT Mendez’s application to

proceed in forma pauperis and will allow him to pay the filing fee over time. Further, the

Court finds Mendez’s Complaint legally sufficient to survive initial review.

             II. APPLICATION TO PROCEED IN FORMA PAUPERIS

       “[A]ny court of the United States may authorize the commencement, prosecution or

defense of any suit, action or proceeding, civil or criminal, . . . without prepayment of fees

or security therefor.” 28 U.S.C. § 1915(a)(1). In order to qualify for in forma pauperis

status, a plaintiff must submit an affidavit that includes a statement of all assets she

possesses and indicates that he is unable to pay the fee required. The affidavit is sufficient

if it states that the plaintiff, because of his poverty, cannot “pay or give security for the

costs” and still be able to provide for himself and dependents “with necessities of life.”

Adkins v. E.I. DuPont de Numours & Co., 335 U.S. 331, 339 (1948). The affidavit must

“state the facts as to affiant’s poverty with some particularity, definiteness and certainty.”

United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (internal quotation marks and

citation omitted).

       The Court has examined Mendez’s application to proceed in forma pauperis and

finds it does not conclusively establish his indigence. Mendez lists his bi-weekly income

as $230.87, assumedly resulting in approximately $461.74 monthly. Mendez submitted a

paystub running from December 1, 2019, to December 15, 2019, as evidence of his

indigence. Dkt. 1-1.

       Mendez reports his monthly expenses are $450 and he is the primary caregiver of

his disabled mother stating he provides “as much [support] as possible.” Dkt. 1, at 5.


MEMORANDUM DECISION AND ORDER - 2
Mendez concludes that his support of his disabled mother and his income places him in the

poverty guidelines. Mendez did not submit other documentation of his income, his

mother’s dependence on his income, or any other personal financial statements

corroborating his claims.

       While it appears that Mendez spends approximately what he earns and does not have

substantial discretionary income, he is not completely despondent. Accordingly, the Court

will not waive the fee entirely, but will, nonetheless, lessen the financial burden by

allowing Mendez to pay the fee over time.

       For these reasons, the Court finds Mendez has sufficiently proved his indigence

under 28 U.S.C. §1915.Mendez must pay the fee in $50 monthly installments.

                              III. SUFFICIENCY OF COMPLAINT

       The Court is required to screen complaints that are brought by litigants who seek in

forma pauperis status. See 28 U.S.C. § 1915(e)(2). The Court must dismiss a plaintiff’s

complaint, or any portion thereof, if it: (1) is frivolous or malicious; (2) fails to state a claim

upon which relief can be granted; or (3) seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B)(i–iii). To state a claim upon which

relief can be granted, a plaintiff’s complaint must include facts sufficient to show a

plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

       During this initial review, courts generally construe pro se pleadings liberally,

giving pro se plaintiffs the benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443,447

(9th Cir. 2000). Even so, plaintiffs—whether represented or not—have the burden of

articulating their claims clearly and alleging facts sufficient to support review of each


MEMORANDUM DECISION AND ORDER - 3
claim. Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). Additionally, if amending the

complaint would remedy the deficiencies, plaintiffs should be notified and provided an

opportunity to amend. See Jackson v. Carey, 353 F.3d 750, 758 (9th Cir. 2003).

       This Court is a Court of limited jurisdiction and as such, can only hear cases and

controversies that involve a federal question (28 U.S.C. § 1331) or satisfy federal diversity

jurisdiction requirements (28 U.S.C. § 1332). The Court will have original jurisdiction “of

all civil action arising under the Constitution, laws, or treaties of the United States.” Id.

Additionally, the Court will have supplemental jurisdiction “…over all other claims that

are so related to claims in the action within such original jurisdiction that they form part of

the same case or controversy . . . .” 28 U.S.C. § 1367.

       Here, Mendez accuses Defendants of violating provisions of the Fair Debt

Collections Practices Act (“FDCPA”), 15 U.S.C. § 1692—1692p. Dkt. 1, at 11.

Additionally, Mendez brings state law claims for Breach of the Implied Covenant of Good

Faith and Fair Dealing, Breach of Contract, Unjust Enrichment, and Intentional Infliction

of Emotional Distress. Id., at 12-16. At face value, Mendez’s complaint contains issues all

arising from violations of the FDCPA—a federal statute—which provides this Court with

jurisdiction under § 1331.

       The FDCPA outlines that “any debt collector who fails to comply with any provision

of this subchapter with respect to any person is liable to such person . . . .” 15 U.S.C. §

1692k(a). “Legislative history supports the contention that a debtor has standing to

complain of violations of the Act, regardless of whether a valid debt exists.” Baker v. G.C.

Services Corp., 677 F.2d 775, 777 (9th Cir. 1982). The FDCPA also regulates “debt” which


MEMORANDUM DECISION AND ORDER - 4
is defined in the statute. Bartlett v. Blaser, Sorensen & Oleson, Chartered, 27 F. Supp. 3d

1092, 1102 (D. Idaho June 19, 2014). Debt within the meaning of the statute is “any

obligation or alleged obligation of a consumer to pay money arising out of a transaction in

which the money, property, insurance, or services which are the subject of the transaction

are primarily for personal, family, or household purposes . . . .” 15 U.S.C. § 1692a (5).

       In this case, Mendez alleges that certain unpaid Homeowners’ Association fees (a

“debt” by FDCPA definition) are the root cause of the FDCPA violations he levies against

Defendants. Dkt. 2, at 3-11. Construing pro se pleadings liberally and giving Mendez the

benefit of any doubt, the Court finds the federal question criteria of 28 U.S.C. § 1331

preliminarily met, and the state-law claims associated with the FDCPA violations are

preliminarily contained under supplemental jurisdiction (28 U.S.C. § 1367).

                                    IV. CONCLUSION

       Mendez’s application to proceed in forma pauperis does not establish his indigency,

however, the Court will allow Mendez to pay the filing fee over time. Mendez must pay

$50 a month towards the filing fee. Additionally, Mendez’s Complaint is legally sufficient,

and this case may proceed.

                                        V. ORDER

       1.     Mendez’s Application for Leave to Proceed in Forma Pauperis (Dkt. 1) is

              GRANTED as stated herein. Mendez need not prepay the fee in full;

              however, Mendez must pay $50.00 per month to the Clerk of Court, on or

              before the last day of each month, until the filing fee is paid in full. Failure,

              at any time, to comply with this payment schedule may result in dismissal


MEMORANDUM DECISION AND ORDER - 5
                of this case without further notice. The first payment is due on or before the

                last day of February 2020. The Court will allow Mendez to file and serve

                the Complaint before this payment is received.

        2.      After an initial review of the Complaint, the Court will allow Mendez to

                proceed with his claims against Defendants.

        3.      Mendez may proceed with service of the Summons of his Complaint in

                accordance with applicable procedures.1


                                                          DATED: January 28, 2020


                                                          _________________________
                                                          David C. Nye
                                                          Chief U.S. District Court Judge




1
  The Court advises Mendez that he is subject to the same rules of procedure as parties represented by
counsel. See United States v. Merrill, 746 F.2d 458, 465 (9th Cir. 1984). Mendez may obtain additional
information about how to proceed as a self-represented party, as well as copies of the Federal Rules of Civil
Procedure and the District of Idaho Local Civil Rules, on the Court’s website:
http://www.id.uscourts.gov/district/forms_fees_rules/Civil_Rules.cfm.



MEMORANDUM DECISION AND ORDER - 6
